


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
                                               )
                                               )
          v.                                   )      Criminal No. 20-163
                                               )
MITCHELL JOHNSON                               )


                            Opinion and Order on Motion to Suppress

          Defendant Mitchell Johnson is charged in a one-count indictment with possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). ECF No. 6. Presently before

the Court is Mr. Johnson’s Motion to Suppress Evidence (ECF No. 26) to which the government

has field a response (ECF No. 33). A video hearing on the motion was held on June 8, 2021.

ECF No. 44. At the hearing, testimony was presented from Detective Lee Bartolicius of the

Duquesne Police Department and Detective Joshua Stegena of the Allegheny County Police

Violent Crimes and Firearms Unit. For the reasons that follow, Defendant’s motion will be

denied.

    I.         Background

          Detective Lee Bartolicious is a Detective with the Duquesne Police investigating

narcotics and major crimes. On January 21, 2020, a Duquesne Police patrol officer called

Detective Bartolicious and his partner to assist with a report of an armed robbery. The two

victims of the robbery reported that they had entered into an online transaction to sell high-end

merchandise and traveled to a certain residence to complete the sale. Upon arrival at the

residence, the victims were told to go to 1022 Lincoln Avenue, a residence located a few houses

away, to complete the sale. At the 1022 Lincoln Avenue residence the victims were told that

they had to wait for another individual to arrive before the sale could take place. After waiting at






the residence to complete the sale for a period of time, the victims were robbed of the

merchandise at gunpoint, forced to transfer cash to one of the robbers via a mobile application,

and had their driver’s licenses photographed. The victims were warned that, if either of them

went to the police, their houses would be burned down.

       After being called-in to work to assist with the report of the robbery, Detective

Bartolicious requested additional assistance from the Allegheny County Police Violent Crimes

and Firearms Unit (VCF). When he arrived at Duquesne Police station, Detective Bartolicious

directed a Duquesne Police patrol sergeant to set up surveillance at 1022 Lincoln Avenue.

Members of the VCF Unit assisted with the surveillance. Detective Stegna, a Detective with

Allegheny County Police VCF Unit, was one of the officers involved in the investigation and

surveillance. Detective Bartolicious directed the surveilling officers to stop any person leaving

the residence while he sought to obtain a search warrant. Pursuant to the surveillance plan,

Detective Stegna and his partner were stationed as the “take-down” vehicle at a location that was

away from the residence in the event a vehicle traffic stop became necessary. Other VCF Unit

officers were stationed in close proximity to the residence in order to maintain surveillance on

the residence. With respect to the application for a search warrant, Detective Bartolicious

intended to seek approval to search the residence for the items allegedly taken from the victims,

for cell phones that may contain evidence of the victim’s driver’s license and/or the alleged

forced mobile cash transfer, and for the firearms used in the robbery.

       The residence, 1022 Lincoln Avenue, was known to the Duquesne Police department as

the residence of the leader of a criminal organization known as the “Duff Gang” or “A Block.”

Detective Bartolicious was familiar with the Duff Gang’s leader and other members of the

organization. In the past, pursuant to search warrants executed at 1022 Lincoln Avenue,



                                                 2




Duquesne Police have recovered narcotics and firearms. The victims described several persons,

who were inside the residence when the robbery occurred, and the victims provided the “street

names” of some of those persons. By reviewing online social media and using the information

provided by the victims, Detective Bartolicious was able to identify the full names of five

individuals who were present during the robbery, not all of whom were involved in the robbery.

Four of the individuals were known to be members of the criminal organization associated with

the residence. The fifth individual, who was not known as a member of the criminal

organization or as having a relationship with the residence, was identified as Mr. Johnson. While

continuing to prepare an application for a search warrant, Detective Bartolicious relayed to the

surveillance officers the information he learned about the individuals who were reportedly

present during the robbery.

       At approximately 10:00 PM, a vehicle pulled up to the residence. A short time later an

individual, later identified as Mr. Johnson, exited the residence and entered the vehicle. The

vehicle pulled away from the residence while law enforcement maintained surveillance on the

vehicle as it traveled. Eventually, Detective Stegna and a Duquesne Police officer in a marked

police car were able to effectuate a traffic stop on the vehicle. The officers exited their vehicle

and identified themselves. They observed Mr. Johnson engage in furtive movements consistent

with concealment of contraband. Although the officers ordered Mr. Johnson to show his hands,

he did not comply; instead, he continued to engage in suspicious movements. He then exited the

vehicle and fled. While in pursuit, the officers observed Mr. Johnson reach into his waistband.

Mr. Johnson continued to disobey the officers’ orders to stop and to show his hands. Eventually,

Detective Stegna deployed his Taser and apprehended Mr. Johnson. During his pursuit of Mr.




                                                  3




Johnson, Detective Stegna observed a black object from Mr. Johnson’s right-hand fly through

the air. A search of the same area uncovered a loaded firearm.

    II.      Discussion

          Mr. Johnson argues that law enforcement lacked reasonable suspicion to stop him when

he exited the house. He argues that the time delay between the alleged robbery (approximately

four hours) and the generic description of the individual provided by the victims (medium build,

medium-skinned black man) is insufficient to support reasonable suspicion to stop Mr. Johnson.

For the same reasons, he argues that law enforcement lacked reasonable suspicion to conduct the

traffic stop. For the reasons staed below, each of Mr. Johnson’s arguments lack merit.

          The Fourth Amendment to the United States Constitution provides:
          The right of the people to be secure in their persons, houses, papers, and effects,
          against unreasonable searches and seizure, shall not be violated, and no Warrants
          shall issue, but upon probable cause, supported by Oath or affirmation, and
          particularly describing the place to be searched, and the persons or things to be
          seized.

U.S. Const. Amend. IV. In Terry v. Ohio, the Supreme Court held that a brief investigatory

warrantless search, based on less than probable cause, is permissible under the Fourth

Amendment where a police officer has a reasonable, articulable suspicion that criminal activity is

afoot. Terry, 392 U.S. 1, 30 (1968), see also United States v. Yamba, 506 F.3d 251, 255 (3d Cir.

2007). The Supreme Court has “described reasonable suspicion simply as ‘a particularized and

objective basis’ for suspecting the person stopped of criminal activity.” Ornelas v. United States,

517 U.S. 690, 696 (1996) (quoting United States v. Cortez, 449 U. S. 411, 417-418 (1981)).

Reasonable suspicion is more than a hunch but less than probable cause. United States v. Green,

897 F.3d 173, 183 (3d Cir. 2018). In evaluating the reasonableness of a Terry stop, the Court

will look at the totality of the circumstances. U.S. v. Valentine, 232 F.3d 350, 353 (citing U.S. v.

Sokolow, 490 U.S. 1, 8 (1989) (citations omitted). “The Supreme Court has stressed that the

                                                   4




totality of the circumstances standard enables ‘officers to draw on their own experience and

specialized training to make inferences from and deductions about the cumulative information

available to them that might well elude an untrained person.’” United States v. Thompson, 772

F.3d 752, 759 (3d Cir. 2014) (quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)). In

considering a specific set of circumstances, “due weight must be given . . . to the specific

reasonable inferences which [a police officer] is entitled to draw from the facts in light of his

experience.” Terry, 392 U.S. at 27.

       Based on the facts and circumstances known to Detective Bartolicious, which he

conveyed to the surveilling officers, there was probable cause, and at a minimum, reasonable

suspicion, to believe that evidence of the armed robbery would be found inside 1022 Lexington

Avenue. Ornelas, 517 U.S. at 696 (probable cause exists “where the known facts and

circumstances are sufficient to warrant a man of reasonable prudence in the belief that

contraband or evidence of a crime will be found”) (citing Brinegar v. United States, 338 U. S.

160, 175-76 (1949) and Illinois v. Gates, 462 U. S. 213, 238 (1983)). A robbery occurring inside

the residence at 1022 Lincoln Avenue was reported to police by the victims. When interviewed,

the victims stated that they were robbed of merchandise at gunpoint. They told police that they

were forced to transfer money to the robbers via a mobile application and photographs of their

driver’s licenses were taken. The victims also reported that the robbers warned them their

houses would be burned down if they reported the events to law enforcement. Based on

information provided by the victims; law enforcement learned the names of five individuals that

were in the house during the robbery, four of whom were known to be associated with the

criminal organization. Significantly, law enforcement was familiar with the residence at 1022

Lexington Avenue as a known location of the leader of a criminal organization and had



                                                  5




previously executed search warrants at the location, which uncovered narcotics and firearms.

Law enforcement is “‘not required to ignore the relevant characteristics of a location in

determining whether the circumstances are sufficiently suspicious to warrant further

investigation.’” United States v. Nelson, 284 F.3d 472, 477 (3d Cir. 2002)(quoting Illinois v.

Wardlow, 528 U.S. 119, 124 (2000)). The known facts under the existing circumstances are

sufficient to support a belief by law enforcement that evidence of the robbery and contraband

(such as the firearms used in the robbery) would be found inside the residence.

       Surveillance was established at the residence with instructions that anyone exiting the

house should be stopped, either as a suspected robber or as a witness to the alleged robbery. The

operational decision to stop any individual exiting the residence was justified, as anyone exiting

the residence was potentially a suspect or a witness to the alleged robbery. The fact that the

residence was a known location of a criminal organization, and that the alleged robbers used

firearms, heightened the need for law enforcement to be vigilant as to persons exiting the

residence. A stop of Mr. Johnson as he exited the residence would have been proper. However,

such stop would have risked alerting the inhabits of the presence of law enforcement, thereby

further risking the destruction of evidence and the flight of potential suspects and witnesses. Mr.

Johnson exited the residence, entered a vehicle, and drove away. He was then stopped in accord

with the plan. The decision not to stop Mr. Johnson as he exited the residence was prudent and

reasonable under the circumstances as to do so would potentially jeopardize the safety of officers

and the public. Detective Bartolicious was also in the process of obtaining a search warrant for

the residence. Considering the totality of the circumstances, the Court finds that Law

enforcement was justified in conducting the traffic stop and arresting Mr. Johnson.




                                                 6

    III.      Conclusion

           For the reasons stated above, Mr. Johnson’s Motion to Suppress Evidence (ECF No. 26)

is denied.



IT IS SO ORDERED.



Dated: July 6, 2021                                   _________________________
                                                       _____
                                                          _________
                                                          __      ______
                                                                  __   _______
                                                                       __    ____
                                                                               ____
                                                                               _____
                                                                                 __
                                                      Marilyn J. Horan
                                                      United States District Court Judge




                                                 7

